Citation Nr: 1203718	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  05-30 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 30% for post-traumatic stress disorder (PTSD) prior to August 2008. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) had active service from September 1966 to September 1968. 

This appeal to the Board of Veterans Appeals (Board) originally arose from a July 2005 rating action that denied a rating in excess of 30% for PTSD, and a July 2006 rating action that denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

By decision of July 2008, the Board remanded this case to the RO for further development of the evidence and for due process development.  By rating action of September 2008, the RO granted a (TDIU), and this constitutes a full grant of the benefit sought on appeal with respect to that issue.  The RO also granted a 70% rating for PTSD from August 2008; the issues of ratings in excess of 30% prior to August 2008 and 70% since August 2008 remained for appellate consideration. 

By decision of April 2009, the Board denied a rating in excess of 30% for PTSD prior to August 2008, and a rating in excess of 70% since August 2008.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By January 2010 Order, the Court vacated the April 2009 Board decision, and remanded the matters to the Board for compliance with instructions contained in a January 2010 Joint Motion of the appellant and the VA Secretary. 

In December 2010, the Board again denied the claims for a rating in excess of 30% for PTSD prior to August 2008, and a rating in excess of 70% since August 2008.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By an October 2010 Order, the Court vacated the December 2010 Board decision on the issue of entitlement to a rating in excess of 30% for PTSD prior to August 2008, and remanded the matter to the Board for compliance with instructions contained in a September 2011 Joint Motion of the appellant and the VA Secretary.  


FINDING OF FACT

The symptoms of the Veteran's PTSD from May 2005 to August 2008 most nearly approximate occupational and social impairment with reduced reliability and productivity reflecting difficulty in establishing and maintaining effective work and social relationships rather than an inability to do so; prior to May 2005 his PTSD is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating beyond 30 percent for service-connected PTSD from prior to May 2005 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  The schedular criteria for a 50 percent disability rating, but no higher, for service-connected PTSD from May 2005 to August 2008 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, and the Court's Order, the Board finds that all notification and development action needed to fairly adjudicate the claims on appeal has been accomplished. 

An April 2005 pre-rating RO letter informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his claims, and notified them of the type of evidence required to establish entitlement to a higher rating (evidence showing that a disability had worsened).  A post-rating March 2006 RO letter informed him that, if an increase in disability was found, a disability rating would be determined by applying relevant DCs which provided for a range in severity from 0% to 100%, based on the nature and symptoms of the condition, their severity and duration, and their impact upon employment.  That 2006 letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to higher compensation - e.g., competent lay statements describing symptoms, medical records, employer statements, and other evidence showing a worsening of the disability.  Thereafter, the Veteran and his representative were afforded opportunities to respond.  Thus, the Board finds that the appellant has received sufficient notice of the information and evidence needed to support his claim, and has been afforded ample opportunity to submit such information and evidence. 

Additionally, the April 2005 RO letter provided notice that the VA would make reasonable efforts to help the appellant get evidence necessary to support his claims, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what records the VA had received; what records the VA was responsible for obtaining, to include Federal records; and the type of records that the VA would make reasonable efforts to get.  The Board thus finds that the 2005 and 2006 RO letters collectively satisfy the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112   (2004), the Court held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by the claimant. As indicated above, all 3 content of notice requirements have been met in this case. 

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, documents meeting the VCAA's notice requirements were furnished to the Veteran both prior and subsequent to the initial July 2005 rating action on appeal. 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  The RO afforded the Veteran proper notice pertaining to the degree of disability and effective date information in the March 2006 letter. 

Additionally, the Board finds that all necessary development on the claims currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, including post-service VA and private medical records up to 2008.  The Veteran was afforded comprehensive VA psychiatric examinations.    See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  Further, since this appeal involves a specific time frame there is need to address whether there is objective evidence indicating that there has been a material change in the severity of the appellant's service-connected PTSD he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

A copy of the June 2005 decision of the Social Security Administration  (SSA) decision awarding the Veteran disability benefits, together with medical records underlying that determination, have been associated with the claims folder and considered.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Veteran contends that his PTSD is more disabling than currently evaluated.  Under the applicable criteria of 38 C.F.R. § 4.130 , DC 9411, a 30% rating is assigned for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50% rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70% rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100% rating requires total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives or one's own occupation or name. 

On April 2004 VA outpatient psychiatric evaluation, the Veteran felt anxious at home; his son upset him, and he also reported problems at work.  There was no suicidal or homicidal ideation.  The diagnosis was PTSD with moderate work and social stressors, and a Global Assessment of Functioning (GAF) score of 50 was assigned.  

September 2004 VA outpatient psychiatric examination showed good appetite, poor sleep, and depression at times.  There were no delusions, hallucinations, or suicidal or aggressive symptoms.  The Veteran was alert and oriented in 3 spheres, concentration was good, and a GAF score of 45 was assigned.  

In an April 2005 statement, the Veteran's wife described his problems with crowds of people, stress, moodiness, and isolation in the family situation.  She stated that she and the Veteran had a few friends who were willing to take him as he was.  

On May 2005 psychological examination by C. H., M. E., the Veteran complained of intermittent sleep problems, dreams, flashbacks, problems being in confined spaces, and irritability when around people.  On mental status examination, the Veteran was adequately groomed and dressed, with good eye contact, and facial expression was alert.  There were no problems with appearance and ability to care for personal needs.  Speech was spontaneous, coherent, relevant, and logical, but showed a tendency to ramble.  Cooperation and speed of communication were good.  There were no signs of tangential thinking, flight of ideas, perseveration, delusions, or hallucinations.  Mood showed some evidence of nervousness, and he described some passive suicidal ideation.  The Veteran was oriented in 3 spheres, memory, judgment, and proverb interpretation were good, and he performed calculations well.  He lived in his own house with his wife, 2 sons, and granddaughter, paid his own bills, and cooked.  He helped with household chores, did grocery shopping, drove, and read the newspaper.  He enjoyed fishing with a friend and camping.  The diagnosis was delayed-onset PTSD, and a GAF score of 60 was assigned. 

On May 2005 VA psychological examination, the Veteran complained of daily episodes of irritability and anxiety involving his wife and sons, becoming overly excited and nervous in crowds of people, disliking being in confined spaces, sleep disturbances, and bad dreams about war experiences a few times per month.  The examiner noted that he was aloof and asocial, and did not attend local or religious gatherings or belong to clubs.  He watched television.  On current examination, grooming, hygiene, and money management were within normal limits.  The Veteran was oriented in 3 spheres, and memory was retained.  Concentration was reportedly affected by nervousness, for example, getting lost when nervous and driving a car.  There was no formal thought disorder, and communication skills were within normal limits.  There were no lapses in sustained focus because of intrusive memories, or brief dissociations from current surroundings.  No difficulties implied interferences in employment capacity or domestic social functioning from disruption of thought processes, although other areas of mental deficit disrupted both employment and domestic social capacities.  Thought content showed no significant suicidal or homicidal ideation and no delusions.  Mood was irritable, with a congruent affect, and the Veteran acknowledged indifference and insensitivity toward other persons.  He was prone to panic attacks without agoraphobia, and he had disrupted sleep and startle reactions.  Insight and judgment were retained. 

The diagnosis was chronic PTSD, with diminished interest in significant activities, diminished capacity for emotional attachment and sensitivity, irritability, disrupted sleep, startle reactions, and concentration deficit, and a GAF score of 47 was assigned.  The examiner commented that poor stress tolerance and affect modulation and limited empathy with other persons compromised the Veteran's ability to tolerate employment, but that he might perform part-time, menial employment below premorbid potential.  The quality of the Veteran's personal and domestic life was noted to be fraught with discord and frustration because of his interpersonal intolerance and coldness and irritability. 

A May 2005 mental residual functional capacity assessment by J. M., Ph. D., indicated that the Veteran's understanding, memory, sustained concentration and persistence, social interaction, and adaptation were no more than moderately limited, except that, with respect to social interaction, the ability to accept instructions and respond appropriately to criticism from supervisors was markedly limited.  The examiner commented that the Veteran claimed the ability to understand, remember, and carry out simple tasks and instructions, and the examiner felt that he could perform more effectively in an environment with limited social interactions. 

On late May 2005 VA outpatient psychiatric examination, the Veteran complained of irritability, insomnia, nightmares, flashbacks, and problems being in confined spaces.  The examiner commented that he was unable to sustain gainful employment and that he was unemployable for the foreseeable future.  On current examination, appetite was fair and sleep was poor.  Mood and affect were abnormal.  There were no delusions, hallucinations, or suicidal or aggressive symptoms.  The Veteran was alert and oriented in 3 spheres, and concentration was good, and a GAF score of 39 was assigned on the basis of a problem list of many service-connected and non-service-connected physical and mental disabilities including PTSD. 

Of record is a June 2005 SSA disability determination which found the Veteran disabled from July 2004 due to non-service-connected discogenic and degenerative disorders of the back, and osteoarthrosis and allied disorders; PTSD was not listed as a primary or secondary diagnosis causing disability.  

On October 2005 VA outpatient psychiatric examination, the Veteran complained of inability to sleep, anxiety, nightmares, flashbacks, intrusive thoughts, depression, and problems with concentration and memory.  The examiner noted no suicidal or homicidal ideas or plans, acute anxiety, global insomnia, or ruminations.  On current examination, appetite was fair and sleep was poor.  Mood and affect were abnormal.  There were no delusions, hallucinations, or suicidal or aggressive symptoms.  The Veteran was alert and oriented in 3 spheres, and concentration was good, and a GAF score of 38 was assigned on the basis of a problem list of many service-connected and non-service-connected physical and mental disabilities including PTSD. 

On March 2006 VA outpatient psychiatric examination, the Veteran complained of irritability at home and poor sleep.  The examiner noted no suicidal or homicidal ideas or plans, acute anxiety, global insomnia, or ruminations.  On current examination, appetite was good and sleep was poor.  Mood and affect were abnormal.  There were no delusions, hallucinations, or suicidal or aggressive symptoms.  The Veteran was alert and oriented in 3 spheres, and concentration was good, and a GAF score of 38 was assigned on the basis of a problem list of many service-connected and non-service-connected physical and mental disabilities including PTSD.  

In a June 2006 statement, the Veteran's wife described his problems with alcohol, irritability, crowds of people, isolation, panic attacks, memory loss, decreased hygiene, and abusiveness in the family situation. 

On August 2006 VA outpatient psychiatric examination, the Veteran complained of poor sleep, nightmares, flashbacks, depression, problems with concentration, isolation, and intrusive thoughts.  The examiner noted no suicidal or homicidal ideas or plans.  On current examination, appetite was fair and sleep was poor.  Mood and affect were abnormal.  There were no delusions, hallucinations, or suicidal or aggressive symptoms.  The Veteran was alert and oriented in 3 spheres, and concentration was good, and a GAF score of 38 was assigned on the basis of a problem list of many service-connected and non-service-connected physical and mental disabilities including PTSD. 

On February 2007 psychiatric examination by J. L., M.D., the physician noted that the Veteran was receiving SSA disability benefits that were related to arthritis and back disease.  On mental status examination, the Veteran was alert and cooperative, with an anxious affect.  Speech was normal, with no evidence of delusions or hallucinations.  There were significant PTSD symptoms including flashbacks, nightmares, and avoidance.  He was oriented, with a good fund of general knowledge, and intellect was intact.  The diagnosis was PTSD with secondary anxiety and depression, and a GAF score of less than 50 was assigned.  

On March 2008 VA outpatient psychiatric examination, the Veteran complained of nightmares and flashbacks of lessened intensity.  The examiner noted intrusive thoughts, anxiety, tension, and a need to isolate, but no suicidal or homicidal ideas. On current examination, appetite and sleep were fair.  Mood and affect were abnormal.  There were no delusions, hallucinations, or suicidal or aggressive symptoms.  The Veteran was alert and oriented in 3 spheres, and concentration was good, and a GAF score of 40 was assigned on the basis of a problem list of many service-connected and non-service-connected disabilities including PTSD. 

Based on the above, the Board finds that the evidence from 2004 to May 2005 does not indicate at least the level of psychiatric disability that would have warranted a schedular rating in excess of 30%.  As noted in April 2004 he had no suicidal or homicidal ideation and in September 2004 he was alert and oriented in all spheres with good concentration.  However as of May 2005 the Board finds that a rating of 50 percent for PTSD is warranted.  

As to the criteria for a 50 percent rating, the Veteran is noted on VA examination to have an irritable mood with congruent affect in May 2005 and on outpatient treatment in May 2005, October 2005, March 2006, and August 2006, he had an abnormal affect.  In February 2007 his affect was anxious, and in March 2008 his affect was described as abnormal.  His speech was noted to be rambling in May 2005.  He has been noted to be prone to panic attacks in May 2005.  His wife indicated in June 2006 that he had panic attacks.  He has not been shown to have difficulty in understanding complex commands and his memory is not noted to be impaired although he and his wife have indicated that he has memory loss.  His judgment has not been shown to be impaired and there is no indication of impaired abstract thinking.  He had some disturbances of mood, and there was some difficulty in maintaining effective work and social relationships noted in May 2005.  

The objective evidence shows that the Veteran's service-connected PTSD is manifested by irritability, flashbacks, and sleep disturbance. He also demonstrates nervousness, suicidal ideation, depression, isolation and intrusive thoughts.  The Veteran has reported having only a few friends and has been described as asocial. 

Despite the foregoing, the evidence shows that the Veteran is alert and fully oriented.  The Veteran's thought process is described as logical, coherent, and linear, with normal and appropriate thought content.  With respect to his thought content, there is evidence that the Veteran has never reported experiencing delusions, hallucinations, and bizarre thoughts.  The noted evidence does not contain any consistent findings of psychotic problems, disturbances of perception, or delusional content.  

Likewise, despite reports of problems with memory by the Veteran and his wife, the documented objective evidence reflects that the Veteran's recent, remote, and immediate memory are intact, as are his concentration and attention.  Finally, the evidence shows that the Veteran experiences no impairment in insight and judgment.  

In evaluating the ultimate merit of this claim, the Board notes that the indicated of the lay and medical evidence shows that the Veteran's PTSD symptoms fluctuate in frequency and severity.  Nevertheless, based on the foregoing, the Board finds that the indicated evidence shows that the Veteran has consistently demonstrated no more than a moderate impairment in functioning due to a myriad of PTSD symptoms, which more nearly approximate the level of disability contemplated by the 50 percent rating.  The evidence does not show that the Veteran warrants a rating beyond 50 percent prior to August 2008.  

In making this determination, the Board notes that the Veteran's symptoms do not fit squarely within the level of symptomatology or disability contemplated by a single rating, as he manifested symptoms contemplated by the 30, 50, and 70 percent rating categories.  However, the Veteran's overall disability picture appears to more nearly approximate the 50 percent rating under DC 9411, as the cited evidence shows the Veteran experiences reduced reliability and productivity due to his PTSD symptoms, including depression, anxiety, chronic sleep impairment, with disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships.  

The Board also notes that the Veteran has been assigned GAF scores ranging from 38 to 60, as reflected in VA and private clinical records and examination reports from 2004 to 2008.  According to the 4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF scores between 31 and 40 are indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. a depressed man avoids friends, neglects family, and is unable to work).  GAF scores between 41 and 50 are indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends, having conflicts with peers or co-workers). 

There is no question that a GAF score and its interpretations are important considerations in rating a psychiatric disability.  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the percentage disability rating issue; rather, a GAF score must be considered in light of the actual symptoms of the Veteran's service-connected disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

The Board notes that GAF scores of 50, 45, 60, and 47 were assigned from April 2004 to May 2005 based solely on consideration of the Veteran's PTSD.  But the Board notes that the documented findings do not support a finding of a rating higher than 30 percent.  Additionally GAF scores of 39, 38, 50, and 40 from late May 2005 to March 2008 were assigned on the basis of the Veteran's combined service-connected and non-service-connected physical and mental disorders, and were not solely attributable to PTSD.  Although Mittleider v. West, 11 Vet. App. 181, 182 (1998) holds that, when it is not possible to evaluate separately the effects of a service-connected disability and a non-service-connected one, application of the benefit of the doubt doctrine requires the VA to attribute the inseparable symptomatology to the service-connected one, the Board notes that the validity of the scores below 40 is questionable, as a VA physician in August 2008 opined that previous GAF scores below 40 were inaccurate, because the Veteran did not show impairment in reality testing. 

Moreover, the Board has considered the GAF scores together with the actual symptoms of the Veteran's PTSD, which provide the primary basis for the rating assigned.  They do not show that the symptoms documented comport with the GAF scores given.  Further, as noted, a VA examiner in August 2008 reported that previous GAF scores below 40 were inaccurate because the Veteran did not show impairment in reality testing.  

On the basis of the above symptoms, together with the GAF scores, the Board, above, has determined that the evidence from 2004 to May 2005 did not indicate at least the level of psychiatric disability that would have warranted a schedular rating in excess of 30% for PTSD and that from May 2005 to August 2008 a rating of 50 percent is supported by the record.   

As to a rating beyond 50 percent, while the Veteran has manifested symptoms specifically enumerated for the 70 percent rating, the Board finds that those symptoms are not of the severity contemplated thereby.  Indeed, as noted, the Veteran has only reported experiencing suicidal ideation on one occasion, while the other evidence shows that he has consistently denied having suicidal ideation throughout the appeal.  Similarly, there is no lay or medical evidence showing that and rituals which interfere with his routine activities.  In fact, the Veteran stated in May 2005 that he lived with his wife, two sons and grandchild and paid his own bills as well as cooked and helped with household chores and did grocery shopping.  As noted, the evidence reflects that the Veteran experiences impulse control; however, there is no evidence that his increased irritability has resulted in periods of violence or assaultiveness and, thus, do not more nearly approximate the level of disability contemplated by the 70 percent rating.  

In addition to the foregoing, while the Veteran suffers from persistent anxiety and depression, which impair his ability to fully and appropriately interact with others, the evidence does not reflect that these symptoms affect his ability to function independently and effectively otherwise.  In this context, the Board notes that, while the evidence shows the Veteran's PTSD symptoms affect his ability to establish and maintain effective relationships with people, the Veteran has remained married to his wife and has a few friends, which clearly demonstrates difficulty in establishing and maintaining relationships, as opposed to an inability to do so.  

Finally, the Board finds that a higher, 70 percent rating is not supported by the noted evidence, as the Veteran is generally functioning satisfactorily, with full spatial orientation, normal self-care, normal conversation, and adequate thought process and content.  

Likewise, a 100 percent rating is not warranted in this case because there is no evidence that the Veteran has persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  

In sum, the Board finds that the Veteran's service-connected PTSD is manifested by a moderate occupational and social impairment and warrants no more than a 50 percent rating from May 2005 to August 2008.  

The Board is aware that the symptoms listed under the 70 and 100 percent ratings and in the GAF scale are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as discussed above, the Board finds that the evidence of record does not show the Veteran manifested symptoms that equal or more nearly approximate the level of severe or total functional impairment contemplated by the 70 and 100 percent disability ratings prior to August 2008.   

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of depression, anxiety, intrusive thoughts, flashbacks, and sleep disturbance, irritability, and self-isolation are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's PTSD during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran has been awarded a TDIU.  As such, further discussion of a TDIU is not necessary. 

In summary, and for the reasons and bases set forth above, the Board finds the lay and medical evidence supports the grant of a 50 percent disability rating, but no higher, for service-connected PTSD from May 2005 to August 2008.   


ORDER

A rating in excess of 30% for PTSD prior to May 2005 is denied. 

A rating of 50 percent for PTSD is granted from May 2005 to August 2008.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


